Citation Nr: 1028245	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  00-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Little 
Rock, Arkansas.  In that decision, the RO denied entitlement to a 
TDIU, and determined that the criteria were not met for the 
assignment of a rating in excess of 50 percent for the service-
connected PTSD.

In June 2003, the issues of entitlement to a TDIU, and 
entitlement to an increased rating for the service-connected PTSD 
were remanded back to the RO for additional development of the 
record.

In June 2005, the Board denied entitlement to an increased 
disability rating for PTSD and remanded the issue of entitlement 
to a TDIU.  In April 2008, the United States Court of Appeals for 
Veterans Claims (the Court) vacated the Board's decision with 
respect to the PTSD issue and remanded the issue to the Board.  
The issues involving an increased rating for the service-
connected PTSD and entitlement to a TDIU were remanded by the 
Board in December 2008.

Unfortunately, based on the evidence gathered pursuant to the 
recent development undertaken with respect to this appeal, 
another remand is required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Pursuant to the December 2008 remand, the Veteran was afforded a 
VA examination to assess the current nature, extent, and severity 
of his PTSD.  At that examination, which took place in September 
2009, the Veteran reported that he received Social Security 
Disability benefits from the Social Security Administration 
(SSA).  The claims file does not contain records from the SSA 
showing the disabililty award or the medical evidence on which 
the SSA relied.  These records, to the extent available, should 
be obtained and associated with the claims file.  Once VA is put 
on notice that the Veteran is in receipt of such benefits, VA has 
a duty to assist the claimant by obtaining these records.  Woods 
v. Gober, 14 Vet. App. 214, 221-22 (2000) citing Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Additionally, the VA examination in September 2009 contained some 
conflicting evidence and raised some questions with regard to the 
Veteran's credibility.  For example, the examiner indicated that 
there was a definite odor of alcohol after the Veteran left the 
examining room, yet the Veteran denied alcohol use.  Also, the 
Veteran reported to the examiner that he could not handle crowds, 
he visited with nobody, and sometimes just sat alone.  However, 
the examiner explained that while the Veteran described himself 
as being socially isolated, he was observed in the waiting room 
prior to the examination talking animatedly to another person 
there.  Thus, the examiner found it difficult to speculate on the 
Veteran's actual social functioning.  

Moreover, it appears from a review of the record that the Veteran 
has a long history of alcohol and/or substance abuse.  It is 
unclear whether the Veteran's alcohol and/or substance abuse 
problem is secondary to the service-connected PTSD.  This issue 
must be addressed before an appropriate disability rating can be 
assigned, particularly given that the Veteran continues to assert 
that he is unemployable due to his PTSD.  

In this regard, the Veteran should be re-examined to determine 
the current severity of the PTSD, and in particular to determine 
what role, if any, the Veteran's alcohol and substance abuse 
plays with respect to the PTSD.  

The examiner should also opine as to whether the Veteran is, as 
likely as not, unemployable due to all of the Veteran's service-
connected disabilities, either solely or in combination.  

Since the claims file is being returned it should be updated to 
include any recent VA treatment records that are not of record, 
beginning from September 2009 to present.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the Veteran 
including the administrative decision(s) 
and medical records that Social Security 
relied upon in determining any award of 
benefits and subsequent readjudications.  
These records should be associated with the 
claims file.

2.  Obtain and associate with the claims 
file all available recent VA and/or private 
medical records concerning treatment 
received by the Veteran for his PTSD, since 
September 2009 not already associated with 
the claims file.  

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD in terms of the rating schedule.  The 
examiner must be provided with the claims 
file, including a copy of this remand, for 
review in conjunction with the examination.  
The examiner should describe the nature and 
severity of all symptoms of the Veteran's 
PTSD, including, but not limited to whether 
the Veteran's alcohol and/or substance 
abuse is a contributing factor or a symptom 
thereof, and comment on their impact on his 
social and occupational functioning.  All 
subjective symptoms and objective findings 
should be noted in the examination report.  
Both a multi-axial diagnosis and a Global 
Assessment of Functioning (GAF) score 
should be provided, with an explanation of 
what the GAF score represents.  The 
examiner should also provide an opinion as 
to whether the Veteran's service-connected 
disabilities, either alone, or in 
combination, render him unemployable.  The 
examiner should explain the rationale for 
all opinions given.  

4.  Following completion of the development 
requested, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

